Exhibit 10

ANY SHARES ISSUABLE UPON SETTLEMENT OF THIS AWARD WILL NOT BE RELEASED TO YOU
UNTIL ALL APPLICABLE WITHHOLDING TAXES HAVE BEEN COLLECTED FROM YOU OR HAVE
OTHERWISE BEEN PROVIDED FOR.

ASIAINFO HOLDINGS, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

TO: (“Participant” or “you” or “your”)

To encourage your continued employment with Asiainfo Holdings, Inc. or its
Subsidiaries, (the “Company”), you have been granted this performance stock unit
award (the “Award”) pursuant to the Company’s 2005 Stock Incentive Plan (the
“Plan”). The Award represents the right to receive shares of Common Stock of the
Company subject to the fulfillment of the vesting conditions set forth in this
agreement (this “Agreement”).

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

1. Award Date:

2. Nature of the Award. The Award consists of the number of performance stock
units (“Performance Stock Units”) set forth in Section 3 of this Agreement. Each
Performance Stock Unit is a bookkeeping entry representing the contingent right
of the Participant to receive a payment in respect of a share of Common Stock
(each, a “Share”), whether in Shares, cash, or a combination thereof, subject to
the terms and conditions of this Agreement.

3. Total Number of Performance Stock Units Subject to this Award:

4. Allocation of Performance Stock Units:

(a) The total number of Performance Stock Units subject to this Award shall be
allocated among five different performance goals of the Company (each, a
“Performance Goal”, and individually designated as “Goal 1”, “Goal 2”, “Goal 3”,
“Goal 4”, and “Goal 5”) described in further detail below. The Performance Goals
shall be interpreted and construed by the Plan Administrator in its sole
discretion. The total number of Performance Stock Units shall be allocated among
the five Performance Goals as follows:

 

Performance Goal

   % of Total Number
of Performance
Stock Units     Number of
Performance Stock
Units

Goal 1

   30 %  

Goal 2

   22.5 %  

Goal 3

   22.5 %  

Goal 4

   12.5 %  

Goal 5

   12.5 %  

 

1



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, (i) the sum of
the Performance Stock Units allocated to each Performance Goal shall under no
circumstances exceed the total number of Performance Stock Units subject to this
Award as set forth in Section 3, (ii) the number of Performance Stock Units
allocated to each Performance Goal shall represent the maximum possible number
of Performance Stock Units that may be settled in respect of such Performance
Goal, and (iii) the number of Performance Stock Units (if any) settled in
respect of each Performance Goal shall be subject to the terms and conditions of
this Agreement, including without limitation the attainment of the relevant
Performance Goal, the satisfaction of the relevant vesting conditions, the
Participant’s continued employment with or service to the Company, the negative
discretion afforded to the Plan Administrator, and any other terms and
conditions set forth in this Agreement or as otherwise determined in the sole
and absolute discretion of the Plan Administrator.

5. Performance Goals.

(a) Goal 1. Goal 1 shall be based on the Company’s Annual EBIT and Annual Net
Revenue Growth during each of three twelve-month periods commencing respectively
on July 1, 2006, July 1, 2007 and July 1, 2008. For purposes of this subsection,
the term “Annual EBIT” shall mean, with respect to each such twelve-month
period, the Company’s earnings before interest and taxes, as determined by the
Plan Administrator. For purposes of this subsection, the term “Annual Net
Revenue Growth” shall mean, with respect to to each such twelve-month period,
the percentage increase in the Company’s Net Revenue for such period as compared
to the immediately preceding twelve-month period, as determined by the Plan
Administrator. For purposes of this Agreement, “Net Revenue” shall mean revenue
net of hardware costs, as presented in the Company’s periodic earnings
announcements. The Performance Stock Units allocated to Goal 1 shall vest
effective on the last day of the relevant twelve month period in accordance with
the vesting percentages set forth in the chart below, and based upon the maximum
Annual EBIT and Annual Net Revenue Growth thresholds in such chart that the
Company achieves in the relevant periods; provided, however, that none of the
Performance Stock Units allocated to Goal 1 shall vest unless the Participant is
an employee (or other service provider, as the case may be) of the

 

2



--------------------------------------------------------------------------------

Company or any Subsidiary on such date. If and to the extent vested, the
Performance Stock Units allocated to Goal 1 shall be settled in accordance with
the terms of this Agreement as soon as administratively practicable following
the relevant vesting date, but in no event later than the March 15 of the
calendar year immediately following the calendar year in which such vesting date
occurs. For the avoidance of doubt, the chart below will be utilized to
determine vesting by matching (a) the number in the horizontal row corresponding
to the highest Annual Net Revenue Growth threshold the Company has met in the
relevant period with (b) the number in the vertical column corresponding to the
highest Annual EBIT threshold the Company has met in the relevant period. Such
number shall represent the number of Performance Stock Units that will vest
under this subsection for the relevant period, subject to the discretion of the
Plan Administrator as provided in this Agreement.

 

    Annual EBIT (in US$ millions)

Annual Net Revenue Growth

 

Twelve-month Period

Beginning July 1, 2006

  

Twelve-month Period

Beginning July 1, 2007

  

Twelve-month Period

Beginning July 1, 2008

  3   3.3    3.7    4.5    5.3    6    6.2    7.5    8.8 12%                   
      15%                          18%                         

[Note: The sum of the maximum trading-percentages for each twelve-month period
must not exceed 100%. The Annual Net Revenue Growth and Annual EBIT thresholds
may be subject to modification by the Plan Administrator in the future.]

(b) Goal 2. Goal 2 shall be based on the average closing price per share of the
Company’s Common Stock during any continuous thirty -day period occurring
between July 1, 2006 and June 30, 2009 (the “Average Closing Price”). When the
Plan Administrator reasonably determines that the Average Closing Price equaled
or exceeded six dollars (US$6.00) per share, one-third of the Performance Stock
Units allocated to Goal 2 shall vest, but the earliest vesting date shall be
September 30, 2007; provided, however, that such Performance Stock Units shall
not vest unless the Participant is an employee (or other service provider, as
the case may be) of the Company or any Subsidiary on such date. When the Plan
Administrator reasonably determines that the Average Closing Price equaled or
exceeded eight dollars (US$8.00) per share, an incremental one-third of the
Performance Stock Units allocated to Goal 2 shall vest, but the earliest vesting
date shall be March 31, 2008; provided, however, that such Performance Stock
Units shall not vest unless the Participant is an employee (or other service
provider, as the case may be) of the Company or any Subsidiary on such date.
When the Plan Administrator reasonably determines that the Average Closing Price
equaled or exceeded ten dollars (US$10.00) per share, a further incremental
one-third of the Performance Stock Units allocated to Goal 2 shall vest, but the
earliest vesting date shall be December 31, 2008; provided, however, that such
Performance Stock Units shall not vest unless the Participant is an employee (or
other service provider, as the case may be) of the Company or any Subsidiary on
such date. If and to the extent vested in accordance with the foregoing, the
Performance Stock Units allocated to Goal 2 shall be settled in accordance with
the terms of this Agreement as soon as administratively practicable following
the relevant vesting date, but in no event later than

 

3



--------------------------------------------------------------------------------

the March 15 of the calendar year immediately following the calendar year in
which such vesting date occurs.

(c) Goal 3. Goal 3 shall be based on the New Business Revenue Percentage during
the period commencing on July 1, 2006 and ending on June 30, 2009. For purposes
of this Agreement, the term “New Business Revenue Percentage” shall mean, with
respect to the period commencing on July 1, 2006 and ending on June 30, 2009,
the Company’s Net Revenue attributable to [(i) new business models in the
telecommunications market in the People’s Republic of China, and (ii) sales of
products or services to customers outside of the telecommunications market or
outside of the People’s Republic of China], expressed as a percentage of the
Company’s total Net Revenue attributable to the Company’s AsiaInfo Technologies
division, as determined by the Plan Administrator. The Performance Stock Units
allocated to Goal 3 shall vest effective on June 30, 2009 in accordance with the
vesting percentages set forth the chart below; provided, however, that none of
the Performance Stock Units allocated to Goal 3 shall vest unless the
Participant is an employee (or other service provider, as the case may be) of
the Company or any Subsidiary on June 30, 2009. If and to the extent vested, the
Performance Stock Units allocated to Goal 3 shall be settled in accordance with
the terms of this Agreement as soon as administratively practicable following
June 30, 2009, but in no event later than March 15, 2010.

 

New Business Revenue Percentage

  

Vesting Percentage of Performance Stock

Units Allocated to Goal 3

less than 15%

   0%

greater than 15% but less than 30%

   A pro rata percentage between 50% and 100%

greater than 30%

   100%

(d) Goal 4. Goal 4 shall be based on the average closing price per share of the
Company’s Common Stock during any continuous fifty-day period occurring between
July 1, 2006 and June 30, 2010 (the “Goal 4 Average Closing Price”). When the
Plan Administrator reasonably determines that the Goal 4 Average Closing Price
equaled or exceeded twelve dollars (US$12.00) per share, one hundred percent
(100%) of the Performance Stock Units allocated to Goal 4 shall vest, but the
earliest vesting date will be March 31, 2009; provided, however, that such
Performance Stock Units shall not vest unless the Participant is an employee (or
other service provider, as the case may be) of the Company or any Subsidiary on
such date. If vested in accordance with the foregoing, the Performance Stock
Units allocated to Goal 4 shall be settled in accordance with the terms of this
Agreement as soon as administratively practicable following the vesting date,
but in no event later than the March 15 of the calendar year immediately
following the calendar year in which such vesting date occurs.

(e) Goal 5. Goal 5 shall be based on Annual EBIT during the period commencing on
July 1, 2006 and ending on June 30, 2010. For purposes of this subsection, the
term “Annual EBIT” shall mean, with respect to each twelve-month period
beginning on

 

4



--------------------------------------------------------------------------------

July 1, 2006, July 1, 2007, July 1, 2008 and July 1, 2009, the Company’s
earnings before interest and taxes, as determined by the Plan Administrator. One
hundred percent (100%) of the Performance Stock Units allocated to Goal 5 shall
vest effective on the first date on which the Plan Administrator reasonably
determines that Annual EBIT equaled or exceeded twelve million dollars
(US$12,000,000.00); provided, however, that such Performance Stock Units shall
not vest unless the Participant is an employee (or other service provider, as
the case may be) of the Company or any Subsidiary on such date. Goal 5 may be
subject to reasonable modification by the Plan Administrator in the future. If
vested in accordance with the foregoing, the Performance Stock Units allocated
to Goal 5 shall be settled in accordance with the terms of this Agreement as
soon as administratively practicable following the vesting date, but in no event
later than the March 15 of the calendar year immediately following the calendar
year in which such vesting date occurs.

6. Certification of Performance Goal Attainment. As to each Performance Goal,
the Plan Administrator shall determine the extent to which the Performance Goal
has been attained, in its discretion, and shall so certify in writing.

7. Notification of Participant. As soon as practicable following the Plan
Administrator’s certification under Section 6, the Plan Administrator shall
notify the Participant of the determination of the Plan Administrator in respect
of the relevant Performance Goal and the extent of any vesting of the
Participant’s Performance Stock Units allocated to such Performance Goal.

8. Discretion to Reduce Vesting. The Plan Administrator shall have the
discretion to reduce (including to zero percent) at any time the vesting of the
Performance Stock Units allocated to any or all of the Performance Goals in the
event that the Plan Administrator determines, in its sole discretion, that the
Company’s performance, the Participant’s Business Unit’s performance or the
Participant’s performance merits such reduction.

9. Settlement and Payment. As soon as administratively practicable following the
Plan Administrator’s certification under Section 6, and subject to any reduction
determined by the Plan Administrator pursuant to Section 8, the Company shall
pay the number of vested Performance Stock Units to the Participant. Subject to
the other provisions of this Section 9, the Company shall pay such vested
Performance Stock Units to the Participant in the form of Shares, where the
number of Shares shall be equal to the whole number (rounding down) of vested
Performance Stock Units, as determined and as adjusted by the Plan Administrator
in accordance with the terms of this Agreement. No fractional Shares shall be
issued under this Agreement. Notwithstanding the foregoing, the Plan
Administrator may in its discretion elect to substitute the issuance of some or
all Shares (as determined above) with a payment of cash in an amount equal to
the Fair Market Value of such Shares. The Company has no obligation to make any
payment to you under this Agreement (whether in Shares, cash, or a combination
thereof) until and unless you have satisfied any and all required tax
withholding obligations.

10. Impact of a Corporate Transaction. In the event of a Corporate Transaction,
and if the Participant is an employee (or other service provider, as the case
may be) of the Company or any Subsidiary immediately prior to the consummation
of such Corporate Transaction, then the Plan Administrator may in its discretion
cause to be vested up to and including one hundred percent (100%) of

 

5



--------------------------------------------------------------------------------

the Performance Stock Units subject to this Award, and such vesting shall be
effective immediately prior to the consummation of such Corporate Transaction.
As soon as administratively practicable following the consummation of the
Corporate Transaction, the Plan Administrator shall pay the vested Performance
Stock Units described in the previous sentence to the Participant in such form
or forms as provided under this Agreement. Notwithstanding anything to the
contrary in the preceding two sentences, to the extent required to avoid
taxation under Section 409A(a)(1) of the Code any Corporate Transaction that
does not constitute a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A of the Code (and all applicable
guidance promulgated there under) shall not constitute a Corporate Transaction
the purposes of the preceding two sentences. In the event of a Corporate
Transaction, this Award shall terminate automatically and cease to be
outstanding effective upon the consummation of such Corporate Transaction.

11. Termination of Employment. The unvested portion of the Award will terminate
automatically and be forfeited to the Company immediately and without further
notice upon the voluntary or involuntary termination of your employment for any
reason with the Company or any Subsidiary (including as a result of death or
disability). A transfer of employment or services between or among the Company
and its Subsidiaries shall not be considered a termination of employment. Unless
the Plan Administrator determines otherwise, and except as otherwise required by
local law, for purposes of this Award only, any reduction in your regular hours
of employment to less than 30 hours per week is deemed a termination of your
employment with the Company or any Subsidiary. In case of termination of your
employment for Cause, the Award shall automatically terminate upon first
notification to you of such termination, except as otherwise required by local
law or unless the Plan Administrator determines otherwise. If your employment is
suspended pending an investigation of whether you should be terminated for
Cause, all of your rights under the Award likewise shall be suspended during the
period of investigation. With respect to any portion of the Award that
terminates unvested and is forfeited, no Shares shall be issued or issuable, no
payment whatever shall be due or payable, and the Company shall have no
obligation whatever.

12. Leave of Absence and Change in Work Schedule. Your rights under the Award in
the event of a leave of absence or a change in your regularly scheduled hours of
employment will be affected in accordance with the Company’s applicable
employment policies or the terms of any agreement between you and your employer
with respect thereto, unless the Plan Administrator determines otherwise.

13. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights or rights with respect to dividends
paid on the Common Stock) issuable under the Award until the Award is settled by
the issuance of such Shares to you.

14. Taxes.

(a) Generally. You are ultimately liable and responsible for all taxes and
employee social insurance contributions, if any, owed in connection with the
Award, regardless of any action the Company or any of its Subsidiaries takes
with respect to any obligations for tax withholding and social insurance
deductions that arise in connection with the Award. Neither the Company nor any
of its Subsidiaries makes any representation or undertaking regarding the
treatment of any tax withholding or social insurance deductions in connection
with the grant or vesting of the Award or the subsequent sale of Shares issuable
pursuant to the Award. The

 

6



--------------------------------------------------------------------------------

Company and its Subsidiaries do not commit and are under no obligation to
structure the Award to reduce or eliminate your tax liability or social
insurance contributions. As a condition and term of this Award, no election
under Section 83(b) of the Code may be made by you or any other person with
respect to all or any portion of the Award.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award that the Company determines may result in any domestic or foreign tax
withholding obligation that the Company may deem to arise under local law,
whether national, federal, state or local, including any social insurance
contribution obligation (the “Tax Withholding Obligation”), you must arrange for
the satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company.

Your acceptance of this Award constitutes your pre-existing instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on your behalf, at any time and without further
notice, a whole number of Shares from those Shares issuable to you as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Such Shares will be sold on the day the
Tax Withholding Obligation arises or as soon thereafter as practicable. You will
be responsible for all brokers’ fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed your Tax Withholding Obligation; the Company agrees to pay such excess in
cash to you through payroll or otherwise as soon as practicable. You acknowledge
that the Company or its designee is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy your Tax Withholding Obligation. Accordingly, you agree to
pay to the Company or any of its Subsidiaries as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

In addition to the methods described above, the Company may allow you to pay
cash to satisfy applicable withholding taxes. We may refuse to release any
shares of Common Stock to you until you comply with your obligations as
described in this section.

(c) Right to Retain Shares. The Company may refuse to issue any Shares to you
until you satisfy the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain without notice from Shares
issuable under the Award or from salary or other amounts payable to you, Shares
or cash having a value sufficient to satisfy the Tax Withholding Obligation.

15. Registration. The Company currently has an effective registration statement
on file with the U.S. Securities and Exchange Commission with respect to the
shares of Common Stock subject to the Award. The Company intends to maintain
this registration but has no obligation to do so. If the registration ceases to
be effective, you will not be able to transfer or sell Shares issued to you
pursuant to the Award unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable. You agree that any resale by you of the shares
of Common Stock issued pursuant to the Award shall comply in all respects with
the requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations

 

7



--------------------------------------------------------------------------------

promulgated there under) and any other law, rule or regulation applicable
thereto, as such laws, rules, and regulations may be amended from time to time.
The Company shall not be obligated to either issue the Shares or permit the
resale of any Shares if such issuance or resale would violate any such
requirements.

16. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your employment contract, if any; (f) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and you will have no entitlement to compensation
or damages as a consequence of your forfeiture of any unvested portion of the
Award as a result of the termination of your employment by the Company or any
Subsidiary for any reason; (g) the future value of the Common Stock subject to
the Award is unknown and cannot be predicted with certainty, (h) neither the
Plan, the Award nor the issuance of the Shares confers upon you any right to
continue in the employ of (or any other relationship with) the Company or any
Subsidiary, nor do they limit in any respect the right of the Company or any
Subsidiary to terminate your employment or other relationship with the Company
or any Subsidiary, as the case may be, at any time and (i) in the event that you
are not a direct employee of Company, the grant of the Award will not be
interpreted to form an employment relationship with the Company; and
furthermore, the grant of the Award will not be interpreted to form an
employment contract with your employer, the Company or any Subsidiary.

17. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing the original of this Agreement and
returning it to the Human Resources Department of the Company. If you do not
sign and return this Agreement, the Company is not obligated to provide you any
benefit hereunder and may refuse to issue shares to you under this Award.

18. Employee Data Privacy. By entering into this Agreement and accepting the
Award, you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company and your employer may, for
the purpose of implementing, administering and managing the Plan, hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Common Stock granted to you under the Plan or otherwise
(“Data”), (c) understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan,
including any broker with whom the Shares issued upon vesting of the Award may
be deposited, and

 

8



--------------------------------------------------------------------------------

that these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country; (d) waive any data privacy rights you may have with respect to the
Data; and (e) authorize the Company, its Subsidiaries and its agents to store
and transmit such information in electronic form.

19. No Assignment. This Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, except by will or by the laws of descent
and distribution. During the lifetime of the Participant, all rights with
respect to this Award shall be exercisable only by the Participant.

20. Termination or Amendment. The Board may terminate or amend the Plan or the
Award at any time; provided, however, that no such amendment or addition to this
Agreement shall be effective unless in writing. Notwithstanding any other
provision of this Agreement to the contrary, the Board may, in its sole and
absolute discretion and without the consent of the Participant, amend this
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming this Agreement to any present or future
law, regulation or rule applicable to this Agreement, including, but not limited
to, Section 409A of the Code and all applicable guidance promulgated there
under.

21. Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

22. Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

23. Language. If you have received this Agreement or any other document related
to the Plan or the Award translated into a language other than English and if
the translated version is different than the English version, the English
version will control.

 

Very truly yours, ASIAINFO HOLDINGS, INC. By:  

 

Name:   Title:  

 

9



--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I, a resident of                              (country), accept and agree to the
terms of the Performance Stock Unit Award described in this Agreement and in the
Plan, acknowledge receipt of a copy of this Agreement, the Plan and the
applicable Plan Summary, and acknowledge that I have read them carefully and
that I fully understand their contents.

Dated:                     

 

 

   

 

Taxpayer I.D. Number     Printed Name:  

 

    PARTICIPANT       Address:  

 

   

 

   

 

   

 

 

10